FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2017 Commission File Number: 001-37723 Enel Chile S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enel Chile S.A. Securities Registration Record N° 1139 Santiago, April 28, 2017 Ger. Gen. N° 05 /2017 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’ Higgins N° 1449 Santiago Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10 under Chilean Securities Market Law N° 18,045, and as established under Chilean General Norm N°30 of the Superintendence, and as duly authorized on behalf of Enel Chile S.A. (the “Company”), I hereby inform you as significant event the Ordinary Shareholders Meeting on April 26 th , it was agreed to distribute a minimum mandatory dividend (from which the interim dividend paid in January 2017 deducted) and an additional dividend totalizing Ch$158,780,560,797 which equals Ch$3.23430 per share. Given that the above-mentioned interim dividend has already been paid, the distribution and payment of the remnant of the final dividend No. 3 shall be for a total of Ch$121,527,144,216, or Ch$2.47546 per share. As set forth in Circular Letter No. 660 of 1986, I enclose herewith, the two forms related to the above-mentioned final dividend. Truly yours, Nicola Cotugno Chief Executive Officer c.c.: Banco Central de Chile (Central Bank of Chile) Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Chile Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Banco Santander Santiago - Representantes Tenedores de Bonos (Bondholders Representative) Depósito Central de Valores (Central Securities Depositary) Comisión Clasificadora de Riesgos (Risk Classification Comisión) Enel Chile S.A. - Teléfono (56-2) 2353 4400 - Santiago de Chile SUPERINTENDENCE SECURITIES AND INSURANCE COMPANIES CHILE INTERNAL USE ONLY: FORM N°1 DIVIDEND DISTRIBUTION 0.01 Original Information : YES (YES/NO) 0.02 Dispatch Date : 04/28/2017 ( MM/DD/YY) 1. IDENTIFICATION OF THE COMPANY AND TRANSACTION Dispatch date 1.01 Tax Number : 76,536,353-5 . 1.02 Original Form. : 04/28/2017 (MM/DD/YY) 1.03 Company: ENEL CHILE S.A. 1.04 N° Securities Registry N°: 1139 1.05 Affected series: UNIQUE 1.06 Stock Exchange Code: ENELCHILE 07 Individualization of the movement : 3_ 2. AGREEMENT AND AMOUNT OF THE DIVIDEND 2.01 Agreement Date : 04/26/2017 (MM/DD/YY) 2.02 Agreement Settlement: 1 (1: Ordinary Shareholders Meeting / 2: Extraordinary Shareholders Meeting /3: Board Meeting ) 2.03 Dividend Amount: Ch .- 2.04 Type of currency : Ch$ . 3. SHARES AND SHAREHOLDERS WITH RIGHT 3.01 Number of shares : 3.02 Closing date: 05/20/2017 (MM/DD/YY) Enel Chile S.A. - Teléfono (56-2) 2353 4400 - Santiago de Chile 4. CHARACTERISTICS OF THE DIVIDEND 4.01 Type of dividend: _ 2_ (1: Interim / 2: Definitive minimum by law / 3 Definitive additional or eventual) 4.02 Year ended : 12/31/16 (MM/DD/YY) 4.03 Form of Payment : 1_ (1: Cash / 2: Optional in cash or shares of the issuance / 3: Optional in cash or other companies / 4: Other) 5. PAYMENT OF THE DIVIDEND IN CASH (In cash or optional cash or shares) 5.01 Payment in cash : Ch $ 1.18174 per share . 5.02 Currency type: Ch$ 5.03 Payment date : 05/26/17 (MM/DD/YY) 6. DISTRIBUTION OF THE OPTIONAL DIVIDEND IN SHARES 6.01 Starting date : / / (MM/DD/YY) 6.02 Expiration Option Date : / / (MM/DD/YY) 6.03 Date of the distribution of shares : / / (MM/DD/YY) 6.04 Series to choose : (Only if the option is based on shares of own issuance) 6.05 Shares post movement : (Only if the option is based on shares of own issuance) 6.06 Tax No. Of the issuer : (Only of the option is basedin shares of which the Company owns) 6.07 Ticker local Exchange : . 6.08 Factor of shares : shares to be received by one share with right 6.09 Share price : / share. 6.10 Currency type: Ch$ . Enel Chile S.A. - Teléfono (56-2) 2353 4400 - Santiago de Chile 7. COMMENTS Tax Effects : The Tax Credit that this dividend could have will be announced promptly to the shareholders. Dividend: This dividend will be charged to the net income for the fiscal year 2016, with the Interim Dividend already paid, constitutes the mandatory minimum dividend of 30% of net income for 2016. Hour, Place and Payment procedures: To all shareholders with their corresponding authorization, the dividend will be transferred into the bank account or savings account of the shareholder. To the shareholders who requested to have their dividend sent by mail, it will be sent by nominative check or bank draft, by certified mail, to the shareholder address registered in the Shareholders’ Registration. To shareholders who get their checks or bank draft directly, they must withdraw it during bank business days starting from May 26 th , 2017, at any of the Banco de Crédito e Inversiones, BCI, branch offices all along the country from Monday to Friday, from 9:00 to 14:00. This last mode will be also used for all those shareholders who have not expressly requested a form of payment and for all whose bank accounts have been objected by the bank in a verification process prior to payment. In cases where the check or bank draft have been returned by the post office to DCV Registros S.A., they shall remain under their custody until they are withdrawn or requested by the shareholders. Newspaper and Publication Date : The publication of the dividend announcement shall be made in the newspaper El Mercurio de Santiago, on May 8 th , 2017. Type of Entity: Publicly Held Limited Liability Stock Company. Dividend per share: In accordance with the provisions of the Circular N° 660 of 1986 of the Superintendence of Securities and Insurance, in number 5.01 of the present form is indicated as amount in Chilean pesos to pay for action a number consisting of five decimal places, approaching the fifth decimal to the nearest integer. However that, for the purposes of the accuracy of the calculation of the dividend per share, the exact amount to be paid per share is the sum of Ch$ 1.1817405420988. Declaration: "The information contained in this form is exact and correct, therefore I assume the corresponding legal responsibility”. SIGNATURE OF THE LEGAL REPRESENTATIVE: NAME OF THE LEGAL REPRESENTATIVE: : NICOLA COTUGNO Enel Chile S.A. - Teléfono (56-2) 2353 4400 - Santiago de Chile SUPERINTENDENCE SECURITIES AND INSURANCE COMPANIES CHILE INTERNAL USE ONLY: FORM N°1 DIVIDEND DISTRIBUTION 0.01 Original Information : YES (YES/NO) 0.02 Dispatch Date : 04/28/2017 ( MM/DD/YY) 1. IDENTIFICATION OF THE COMPANY AND TRANSACTION Dispatch date 1.01 Tax Number : 76,536,353-5 . 1.02 Original Form. : 04/28/2017 (MM/DD/YY) 1.03 Company: ENEL CHILE S.A. 1.04 N° Securities Registry N°: 1139 1.05 Affected series: UNIQUE 1.06 Stock Exchange Code: ENELCHILE 07 Individualization of the movement : 3_ 2. AGREEMENT AND AMOUNT OF THE DIVIDEND 2.01 Agreement Date : 04/26/2017 (MM/DD/YY) 2.02 Agreement Settlement: 1 (1: Ordinary Shareholders Meeting / 2: Extraordinary Shareholders Meeting /3: Board Meeting ) 2.03 Dividend Amount: Ch .- 2.04 Type of currency : Ch$. 3. SHARES AND SHAREHOLDERS WITH RIGHT 3.01 Number of shares : 3.02 Closing date: 05/20/2017 (MM/DD/YY) Enel Chile S.A. - Teléfono (56-2) 2353 4400 - Santiago de Chile 4. CHARACTERISTICS OF THE DIVIDEND 4.01 Type of dividend: _ 3_ (1: Interim / 2: Definitive minimum by law / 3 Definitive additional or eventual) 4.02 Year ended : 12/31/16 (MM/DD/YY) 4.03 Form of Payment : 1_ (1: Cash / 2: Optional in cash or shares of the issuance / 3: Optional in cash or other companies / 4: Other) 5. PAYMENT OF THE DIVIDEND IN CASH (In cash or optional cash or shares) 5.01 Payment in cash : Ch $ 1.29372 per share . 5.02 Currency type: Ch$ 5.03 Payment date : 05/26/17 (MM/DD/YY) 6. DISTRIBUTION OF THE OPTIONAL DIVIDEND IN SHARES 6.01 Starting date : / / (MM/DD/YY) 6.02 Expiration Option Date : / / (MM/DD/YY) 6.03 Date of the distribution of shares : / / (MM/DD/YY) 6.04 Series to choose : (Only if the option is based on shares of own issuance) 6.05 Shares post movement : (Only if the option is based on shares of own issuance) 6.06 Tax No. Of the issuer : (Only of the option is basedin shares of which the Company owns) 6.07 Ticker local Exchange : . 6.08 Factor of shares : shares to be received by one share with right 6.09 Share price : / share. 6.10 Currency type: Ch$ . Enel Chile S.A. - Teléfono (56-2) 2353 4400 - Santiago de Chile 7. COMMENTS Tax Effects : The Tax Credit that this dividend could have will be announced promptly to the shareholders. Dividend: This dividend will be charged to the net income for the fiscal year 2016, with the Interim Dividend already paid, constitutes the mandatory minimum dividend of 20% of net income for 2016. Hour, Place and Payment procedures: To all shareholders with their corresponding authorization, the dividend will be transferred into the bank account or savings account of the shareholder. To the shareholders who requested to have their dividend sent by mail, it will be sent by nominative check or bank draft, by certified mail, to the shareholder address registered in the Shareholders’ Registration. To shareholders who get their checks or bank draft directly, they must withdraw it during bank business days starting from May 26 th , 2017, at any of the Banco de Crédito e Inversiones, BCI, branch offices all along the country from Monday to Friday, from 9:00 to 14:00. This last mode will be also used for all those shareholders who have not expressly requested a form of payment and for all whose bank accounts have been objected by the bank in a verification process prior to payment. In cases where the check or bank draft have been returned by the post office to DCV Registros S.A., they shall remain under their custody until they are withdrawn or requested by the shareholders. Newspaper and Publication Date : The publication of the dividend announcement shall be made in the newspaper El Mercurio de Santiago, on May 8 th , 2017. Type of Entity: Publicly Held Limited Liability Stock Company. Dividend per share: In accordance with the provisions of the Circular N° 660 of 1986 of the Superintendence of Securities and Insurance, in number 5.01 of the present form is indicated as amount in Chilean pesos to pay for action a number consisting of five decimal places, approaching the fifth decimal to the nearest integer. However that, for the purposes of the accuracy of the calculation of the dividend per share, the exact amount to be paid per share is the sum of Ch$ 1.2937184181265. Declaration: "The information contained in this form is exact and correct, therefore I assume the corresponding legal responsibility”. SIGNATURE OF THE LEGAL REPRESENTATIVE: NAME OF THE LEGAL REPRESENTATIVE: : NICOLA COTUGNO Enel Chile S.A. - Teléfono (56-2) 2353 4400 - Santiago de Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Enel Chile S.A. By: /s/Nicola Cotugno Title: Chief Executive Officer Date:May 2, 2017
